Citation Nr: 0933073	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-24 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee degenerative 
joint disease, to include as a residual of in-service 
infectious mononucleosis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1945 to 
January 1947 and from October 1948 to January 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg.  In December 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The Veteran testified before the undersigned in October 2007.  
A transcript of that hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Right knee degenerative joint disease was not present in 
service, manifested within one year of service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.


CONCLUSION OF LAW

Right knee degenerative joint disease was not incurred in or 
aggravated by the Veteran's active duty military service nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
AOJ decision on the claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran 
was provided with a VCAA notification letter in May 2006, 
prior to the initial unfavorable AOJ decision issued in 
September 2006.  An additional VCAA letter was sent in 
January 2008.

The Board observes that the pre-adjudicatory VCAA notice 
issued in May 2006 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist her in developing her claims, and her and VA's 
obligations in providing such evidence for consideration.  
This letter also advised her of the evidence needed to 
substantiate a disability rating and effective date.  

Therefore, the Board finds that the Veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of her claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing her 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of October 1956 and April 2009 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of her claim. 

The Board notes that the Veteran has indicated that some of 
her service treatment records were lost in a fire.  
Nevertheless, the Board sees that the Veteran has submitted 
copies of service treatment records and that there are other 
service treatment records in the claims file such that it is 
unclear that any service treatment records are missing.  
Moreover, the Veteran has stated that her claimed in-service 
right knee injury was not reported or documented at the time 
it reportedly occurred.  However, the Board acknowledges 
that, in cases where some or all of the Veteran's service 
medical records are unavailable, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claim has been undertaken with this duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 
With regard to the VA examinations, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
With regard to the October 1956 VA examination, the Board 
observes that the examination report is relatively Spartan in 
detail with regards to the Veteran's joints; however, as will 
be evident from the analysis below, the Board's reliance on 
this examination is limited to X-ray results reported at that 
time.  Absent evidence to the contrary, the Board presumes 
that the radiologist and VA examiner in October 1956 were 
competent to interpret and report X-ray results; hence, the 
Board does not find the October 1956 VA examination 
inadequate for the purpose of showing whether the Veteran had 
an abnormal right knee in October 1956. 

As for the April 2009 VA examination, the Board observes that 
the examiner examined the Veteran, documented her self-
reported medical history, and reviewed the claims file and 
medical literature, noting instances in service and post-
service treatment records relevant to the disorders in 
question, as appropriate.  Taking all this evidence into 
account, the examiner provided an opinion supported by a 
detailed rationale.  Nothing in the record suggests that the 
examiner's opinion was based on an incomplete or inaccurate 
understanding of the relevant facts.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.
II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d). 
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Veteran served as a nurse in the Pacific Theater during 
World War II.  She contends that she injured her right knee 
when she hit her leg with an oxygen tank while in service.  
Additionally, she alleges that her current right knee 
disability is related to joint pains she had during a bout of 
mononucleosis that began during her military service.  
Accordingly, she asserts that service connection is warranted 
for right knee degenerative joint disease.

Initially, the Board notes that the Veteran's service 
treatment records are negative for any complaint, treatment, 
or diagnosis related specifically to the right knee.  The 
claimed injury to the right knee from hitting it with an 
oxygen tank is not reported in service, to include the 
Veteran's November 1946 separation examination and December 
1949/January 1950 separation examination.  

However, these records do show diagnosis and treatment for 
mononucleosis in February 1947 with accompanying complaints 
of joint pain.  The Board observes that the first diagnosis 
is dated one month after the Veteran's discharge from her 
first period of service.  However, as part of the December 
2007 remand, the Board requested that a VA examiner review 
the record and opine as to whether the Veteran's 
mononucleosis manifested prior to her discharge.  The April 
2009 VA examiner found that the Veteran's symptoms began in 
either December 1946 or January 1947 during a period of 
terminal leave.  Further, she noted that a review of medical 
literature showed that the incubation period prior to the 
development of symptoms averages four to eight weeks.  Thus, 
she opined that it is at least as likely as not that the 
Veteran's mononucleosis had its onset while the Veteran was 
still on terminal leave.  

Additionally, post-service treatment evidence shows that the 
Veteran has a current diagnosis of right knee degenerative 
joint disease.  Private treatment records reflect that she 
was first diagnosed with mild degenerative joint disease of 
the right knee in September 1985 and that the disorder has 
been getting progressively worse since that time.  At the 
April 2009 VA examination, the examiner also diagnosed 
degenerative arthritis of the right knee.  Accordingly, the 
Board finds that the Veteran has a current diagnosis of right 
knee degenerative joint disease.
However, the Board finds that the evidence does not establish 
a relationship between the Veteran's current right knee 
degenerative joint disease and her military service.  The 
Board first considered whether service connection is 
warranted on a presumptive basis as the Veteran has a 
diagnosis of degenerative arthritis of the right knee.  
However, the record fails to show that the Veteran manifested 
arthritis in her right knee to a degree of 10 percent within 
one year following her service discharge in either January 
1947 or January 1950.  Consequently, presumptive service 
connection is not warranted for right knee degenerative joint 
disease.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board next considered whether service connection is 
warranted for a right knee disability on a direct basis.  
However, although the Veteran complained of right knee pain 
at an October 1956 VA examination, both knees were found to 
be normal upon examination and X-ray.  Therefore, the first 
record of treatment and diagnosis of right knee arthritis is 
dated in September 1985, almost 36 years after the Veteran's 
last period of service.  The lapse in time between service 
and the first complaints and diagnoses weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

Additionally, there is no competent and probative medical 
opinion attributing the onset of the Veteran's right knee 
disability to her service.  In this regard, the Board notes 
that there are conflicting opinions of record as to the 
etiology of the Veteran's right knee arthritis.  The Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

First, the Board notes that the Veteran submitted an opinion 
from Dr. SCL in October 2007 that states that the doctor had 
treated the Veteran for approximately 20 years and that there 
is reason to believe that her current fatigue and chronic 
pain were triggered by her past infections with mononucleosis 
and Epstein-Barr virus.  However, Dr. SCL provides no 
rationale for his opinion.  Moreover, his opinion is not 
specific to the right knee.  Absent a more detailed rationale 
as to the reason to believe a connection exists, the opinion 
lacks probative weight with respect to this claim.

In contrast, the Board notes that the April 2009 VA examiner 
found that the Veteran's right knee disability was not 
related to her military service.  In forming this opinion, 
she relied upon a review of the record and relevant medical 
literature, as well as her own clinical experience.  The 
examiner noted that the Veteran complained of multiple joint 
pains, including the right knee, when she was ill with 
mononucleosis, but that there were no abnormalities of the 
right knee noted upon examination in 1947 and X-rays at that 
time were normal.  She also observed that both knees were 
normal and X-rays did not show arthritis at an October 1956 
VA examination.  Finally, the examiner detailed the typical 
symptoms of mononucleosis and the various types of 
osteoarthritis and their etiologies and then concluded that 
degenerative joint disease is not a residual of 
mononucleosis.  Accordingly, she opined that the Veteran's 
right knee degenerative arthritis is less likely as not 
caused by her infectious mononucleosis in service.

In addition to the above opinion, the examiner proffered an 
opinion as to whether the Veteran's degenerative joint 
disease of the right knee is directly related to her military 
service.  She noted the Veterans report of an injury to the 
right knee with an oxygen tank, but also observed that there 
was no record of trauma to the right knee in service and no 
information in the claims file that constitutes objective 
evidence sufficient to establish that the Veteran's right 
knee disorder is directly related to service.  Therefore, the 
examiner opined that it is not at least as likely as not that 
the Veteran's right knee degenerative joint disease was 
caused by or a result of her military service.  As the 
examiner performed a physical examination of the Veteran, 
noted her subjective complaints and medical history, reviewed 
the record, and consulted relevant medical literature in 
forming her opinion, and consequently, provided a detailed 
rationale for that opinion, the Board affords the April 2009 
VA examiner's opinion great probative weight.

The Board notes that, as a nurse, the Veteran has specialized 
medical knowledge, training, or experience and is competent 
to provide evidence on the question of diagnosis and 
causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
the Board observes that the Veteran's own assertions as to a 
possible relationship between her current right knee disorder 
and her in-service mononucleosis are based on her review of 
general literature regarding mononucleosis and the Epstein-
Barr virus, rather than on any personal expertise in 
infectious diseases and their residuals.  Further, a review 
of the literature the Veteran has submitted does not reveal a 
relationship between degenerative joint disease and 
mononucleosis so as to support the Veteran's position.  
Additionally, none of this evidence is specific to the 
Veteran's case.  

With respect to direct service connection, the Veteran is 
also competent to proffer an opinion as to a relationship 
between her current right knee disorder and an in-service 
injury.  See id.  However, there is no evidence that she has 
particular expertise in orthopedics.  Further, as discussed 
above, such in-service injury was not documented during 
service and separation examinations in November 1946 and 
December 1949/January 1950 were silent for any complaint, 
treatment, or diagnosis related to the right knee.  
Additionally, the Veteran filed for and received benefits for 
varicose veins of the left knee in January 1947, but she did 
not specifically claim the right knee at that time, and 
although she reported joint pain when examined for another 
claim in October 1956, X-rays of the right knee at that time 
were normal.  Moreover, the Veteran has not provided a basis 
for her opinion that her right knee is related to the 
purported injury in service, particularly in light of the 
fact that there is a significant gap between her service and 
first diagnosis during which there is evidence that she did 
not have a right knee disorder.  Taking all of the above into 
account, the Board finds that the Veteran's opinions as to 
this issue carry no probative weight.  

Thus, the competent and probative evidence in this case is 
against the Veteran's claim for service connection.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, as no competent and probative evidence is 
in favor of the claim, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for right knee degenerative joint disease.  
Therefore, her claim must be denied.


ORDER

Service connection for right knee degenerative joint disease 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


